Citation Nr: 1123243	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-32 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE


Entitlement to service connection for generalized anxiety disorder with bipolar disorder.


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk











INTRODUCTION

The Veteran served on active duty from August 2000 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO denied service connection for generalized anxiety disorder with bipolar disorder.  In July 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

Pursuant to the Veteran's request, a Board hearing, in Washington, DC, was scheduled in April 2011; however, the Veteran failed to appear.  The hearing notice was properly sent to the Veteran's last known address and not returned by the U.S. Postal Service as undeliverable.  See 38 C.F.R. § 3.1(q) (2010).  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2010).

For the reasons expressed below, the matter on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claim on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran contends that he has developed generalized anxiety disorder/panic disorder and further aggravated a pre-existing diagnosis of bipolar disorder during active duty and/or as a result of his military experiences.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   See 38 U.S.C.A. §§ 1111, 1137 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran's service treatment records show that the Veteran was treated for bipolar disorder at Womack Army Medical Center (WAMC) September to October 2001.  Upon returning from absence without leave (AWOL), he presented to the Command with suicidal ideation of a plan to jump out a window and break his legs.  The Veteran also experienced homicidal ideation with the urge to hold hostage and attack his First Sergeant and thereafter kill himself.  The Veteran was diagnosed with bipolar disorder and it was noted that he was taking psychotropic medication.

In an October 2001 Memorandum from Dr. Uithol, it was noted that the Veteran should not have access to weapons or ammunition, that he should not consume alcoholic beverages, that he should immediately be moved to the barracks, and that he should not be exposed to live fire or airborne operations for 30 days.  Dr. Uithol opined that the Veteran should have been prevented from joining the military, but the Veteran failed to disclose his mental history upon entrance into service.

Following service, records from the Richmond University Medical Center, dated from November 2005 to August 2008, show that the Veteran continued to take psychotropic medications, that he had a history of substance abuse, and that he had a current diagnosis of bipolar disorder.  

The Veteran's private health records indicate that the Veteran had been previously treated, both on an inpatient and outpatient basis, for bipolar disorder.  The records also show that the Veteran took medication for bipolar disorder, had a family history of mental illness, and had suffered from homicidal/ suicidal ideations and visual hallucinations.

A March 2000 discharge report from Sister of Charity Medical Center notes that the Veteran had previously lost his temper and stabbed his father in the arm with a nine inch fish hook.  The report noted that the Veteran complained of mood swings, euphoria, depression, anxiety, decreased sleep, decreased appetite, racing thoughts, and decreased speech.

In addition, Social Security Administration (SSA) records show that the Veteran was disabled due to a primary diagnosis of affective disorder and a secondary diagnosis of substance addiction disorder effective September 27, 2007.

Given the treatment for bipolar disorder prior to service, in-service psychiatric hospitalization, post-service treatment of various psychiatric problems, and the Veteran's assertions as to a relationship between his psychiatric disorders and service, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; McLendon, 20 Vet. App. at 81.

Hence, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for a scheduled examination in connection with the claim for service connection, without good cause, may well result in denial of the claim (as the original claim for service connection will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for generalized anxiety disorder and bipolar disorder.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, or, the time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist or psychologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to clearly identify all current psychiatric disability/ies..  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such disability was incurred in or aggravated by service.  In rendering the requested opinion, the examiner should specifically address whether any current disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, if not (c) is otherwise medically related to the Veteran's service.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for generalized anxiety disorder with bipolar disorder in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

